Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                         NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                       2007-7055

                                 LUCIA S. DEVILLENA,

                                                Claimant-Appellee,

                                           v.

                               R. JAMES NICHOLSON,
                             Secretary of Veterans Affairs,

                                                Respondent-Appellant.

                                      ON MOTION

Before RADER, Circuit Judge.

                                       ORDER

      The Secretary of Veterans Affairs moves without opposition to stay proceedings

in this appeal pending the court’s disposition of Vincent v. Nicholson, 2006-7166.

      The Secretary asserts that this case and Vincent involve the same issue,

specifically, whether the United States Court of Appeals for Veterans Claims correctly

concluded that applying a regulatory amendment made in 2000 to claims for

dependency and indemnity compensation that were pending on the date of the

amendment would be unlawfully retroactive.

      We note that the court heard oral argument in Vincent on January 10, 2007. We

agree with the Secretary that a stay of proceedings is appropriate.

      Accordingly,

      IT IS ORDERED THAT:
        (1)   The motion to stay is granted. The Secretary is directed to inform the

court within 30 days of the disposition of Vincent how he believes this appeal should

proceed. The appellee may also respond within that time.

        (2)   A copy of this order shall be transmitted to the merits panel that heard

Vincent.




      February 15, 2007                       /s/ Randall R. Rader
            Date                              Randall R. Rader
                                              Circuit Judge

cc:     Michael R. Viterna, Esq.
        Kyle E. Chadwick, Esq.

s17




2007-7055                                 2